Citation Nr: 1044902	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for post traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and his former spouse




ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the Veteran's service connection claim 
for PTSD and assigned an initial 10 percent disability rating, 
effective May 28, 1999.

A December 1999 rating decision increased the initial disability 
rating to 30 percent and a subsequent March 2008 Decision Review 
Office (DRO) decision further increased the initial disability 
rating to 50 percent.

This matter was previously remanded in Board decisions dated in 
March 2003, February 2006 and April 2009.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2009 RO (Travel Board) hearing.  A copy of the 
transcript is of record.

In December 2009, this matter was remanded by the Board in order 
to schedule the Veteran for a VA psychiatric examination.  The 
examination was conducted in February 2010.

The issue of entitlement to a total rating based on individual 
unemployability (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine actives; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for 
PTSD is met. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and records of post service treatment.  
Additionally, the Veteran was afforded VA examinations in 
response to his claim.  

The Board is satisfied that the development requested by the 
Board's December  2009 remand has been satisfactorily completed 
and substantially complied with.  This includes the above-noted 
development to schedule the Veteran for a VA examination.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required. Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned. Id. at 443. The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

The Merits of the Claim

Background

In June 1999, the Veteran underwent a VA comprehensive mental 
health evaluation.  The Veteran reported having fantasies of 
retaliation and destruction, distrust of government and 
authority, alienation, low self esteem, hypersensitivity to 
justice, problems with intimate relationships, difficulty with 
authority figures, emotional distance from his children, wife and 
others, and self-punishing patterns of behavior.  The Veteran 
reported feeling hopeless, helpless, and worthless.  He stated he 
had lost interest in things, felt lethargic, reported his memory 
and concentration were bad, was irritable, isolating and had 
suicidal and homicidal thoughts when he became angry.  The 
Veteran reported panic attacks and a feeling of dread.  

The examiner stated the Veteran was casually dressed, calm, and 
cooperative, with coherent and relevant speech.  His affect had a 
broad range, his mood was within normal limits, thought content 
was normal, insight and judgment were fairly good, and he denied 
hallucinations or suicidal/homicidal ideation or plan.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF of 
52.

In August 1999, the Veteran underwent a VA examination.  The 
Veteran described himself as a loner, noting he had been divorced 
three times and had three children.  The Veteran reported that he 
was employed with a state agency for the past 10 years, although 
he expressed concern about his job, stating that he felt like 
quitting and running into the woods.  The Veteran reported 
symptoms of anxiety, sleep disturbance to include nightmares, 
ideas of reference, and anger control issues.  He maintained a 
hypervigilant attitude, and had depression, guilt, and intrusive 
memories from Vietnam.  When angry and in a rage, he destroyed 
property.  

The examiner noted the Veteran was fairly groomed, his behavior 
was cooperative and pleasant, and he established good eye 
contact.  His speech was coherent, fluent, and relevant.  His 
thoughts were goal-directed.  He denied suicidal or homicidal 
ideas, however, he admitted to past suicidal thoughts.  He denied 
audiovisual hallucinations and there was no evidence of 
delusional thoughts.  His affect was appropriate, mood was labile 
and cognitive functions were grossly preserved.  The examiner 
diagnosed the Veteran with PTSD, assigned a current GAF of 52 and 
a GAF of 55 for the past year.

In a January 2002 VA outpatient treatment record, the examiner 
noted the Veteran was alert and oriented with a slightly 
dysthymic mood, appropriate affect, and speech that was relevant 
and coherent.  No suicidal or homicidal ideation was voiced and 
no delusions or gross psychosis were noted.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF of 54.

In a December 2002 letter, VA physician Masum Ahmed and VA social 
worker Zandra King, stated that the Veteran was being treated for 
PTSD.  They opined that the Veteran was not able to function in 
the workplace given his present condition.  They stated prognosis 
was poor and they were not looking for the Veteran to improve.

In a February 2003 VA outpatient record, the Veteran reported he 
was depressed,  isolated and experiencing hypersomnia.  He had 
hypervigilance/alertness at bedtime, and when awakened by noises, 
he would get up to check the house.  

The examiner noted the Veteran was casually dressed, with fair 
hygiene.  He was alert and oriented, his mood was slightly 
dysthymic and his affect was constricted.  Speech was relevant 
and coherent.  He denied suicidal or homicidal ideation and no 
delusions or gross psychosis were noted.  The Veteran was calm 
and cooperative and maintained good eye contact.  

A July 2003 Social Security Administration (SSA) determination 
indicated the Veteran was designated as disabled effective 
December 31, 2001, due to a primary diagnosis of disorders of the 
back (discogenic and degenerative) and a secondary diagnosis of 
affective or mood disorders.

In a December 2003 VA outpatient treatment record, the Veteran 
reported that he went out of state to visit his son and to hunt.  
He reported that he lived alone ever since he divorced, however, 
he was on good terms with his ex-wife and maintaining a 
relationship.  The Veteran reported that he slept about 8 hours 
with medication.  He reported nightmares once every 2 weeks, 
along with flashbacks and  intrusive thoughts.  He was paranoid, 
checking doors and windows 2-3 times weekly.  The Veteran 
reported he was receiving VA benefits for his PTSD and receiving 
Social Security for his high blood pressure.  

In a February 2005 VA outpatient treatment record, the examiner 
reported the Veteran was dressed appropriately, however his 
grooming and hygiene were poor.  He was pleasant and cooperative, 
speech was spontaneous and relevant, and he made good eye 
contact.  No bizarre thoughts or delusions were exhibited.  

In an August 2006 VA treatment record, the Veteran reported that 
he was feeling more depressed, a 7 (at times) on a scale of 1-10, 
although he reported medication seemed to helping.  He reported 
sleep problems at night, he slept during the day anywhere from 2-
3 hours to all day.  He acknowledged having vague passive 
suicidal ideation about a week ago with no intent or plan.  

The examiner noted the Veteran maintained good eye contact, was 
verbal and cooperative.  He was alert, oriented to place, person 
and time with no evidence of paranoia or perceptual disturbances.  
His mood was depressed, affect appropriate, and speech was goal 
directed.  He denied suicidal or homicidal ideation.  The 
examiner diagnosed the Veteran with PTSD and depressive disorder, 
not otherwise specified.  The examiner assigned a GAF of 54.

In November 2006, the Veteran underwent a VA examination.  The 
Veteran reported that he was divorced although currently living 
with his ex-wife.  He described his relationship with his ex-wife 
and children to be "fair," noting the children only come to him 
if they need something.  He reported that he worked for a state 
agency for 15 years, getting along reasonably well at work, and 
was in the Army reserve for 15 years until retirement in 1995.  
He reported he enjoyed working on his vehicle, going "four-
wheeling," and hunting.  The Veteran had a legal history of 
domestic violence and had been charged with battery.  

The examiner noted the Veteran was unshaven with dirty nails and 
clothes.  His speech was spontaneous and he was cooperative, 
friendly, relaxed and attentive.  His affect was normal, mood was 
good, and thought process and content were unremarkable.  He had 
no delusions or hallucinations.  The Veteran reported sleeping 
badly at times or sleeping too much.  The examiner noted the 
Veteran did not experience panic attacks, homicidal or suicidal 
thoughts and had fair impulse control.  The examiner noted the 
Veteran did not have the ability to maintain minimum personal 
hygiene.  The Veteran's remote memory was mildly impaired, 
however recent and immediate memory was normal.  The Veteran 
reported feelings of detachment and estrangement from others, 
restricted range of affect, and hypervigilance.   

The examiner diagnosed the Veteran with PTSD and assigned a GAF 
of 55, for the past 2 years.  The examiner stated the Veteran did 
report on-going symptoms of PTSD, however, he reported that the 
medication seemed to be keeping him on an "even keel" and he 
felt that the nightmares, hypervigilance and social isolation was 
not as bad as it used to be in the past.  

The examiner stated the only change since his last examination 
was the Veteran's report of having to stop working because of 
sedative effects from medication in 2001, which at present had 
resolved since the medication was adjusted.  He reported that his 
social interaction had improved with the help of the medication 
as he was able to stay and eat with family and friends versus not 
socializing in the past.  The Veteran reported feeling depressed 
in addition to the mentioned symptoms of PTSD.  However, the 
examiner stated it was of mild intensity as evidenced by ability 
to interact socially, enjoy hobbies like four-wheeling, hunting, 
and movies.

In a January 2008 VA treatment record, the Veteran reported that 
he dreamed of escaping to live in the wilderness.  He stated his 
family was always taking advantage of him by asking for money.  
The examiner noted the Veteran was alert and oriented, pleasant 
and cooperative, somewhat unkempt, with speech of normal rate and 
volume, mood euthymic, affect congruent to topic and 
conversation, thoughts logical, linear, and goal directed.  He 
had no suicidal or homicidal ideation, insight and judgment were 
fair.  The examiner diagnosed the Veteran with PTSD, no GAF score 
was assigned.

In a March 2009 written statement, the Veteran's former spouse 
stated that the Veteran was unable to continue his work as a 
storekeeper with the state due to his inability to sleep at night 
due to hearing noises around the house, resulting in drowsiness 
during the day.  She stated the Veteran stopped working in 
December 2001 and was awarded full Social Security disability in 
June 2002.  The Veteran's former spouse reported he experienced 
mood swings, suicidal tendencies and was violent with her.  

In a July 2009 VA outpatient treatment record, the Veteran was 
noted to be alert and oriented, pleasant and cooperative, 
casually dressed, marginally groomed, with speech of a normal 
rate and volume.  His affect was congruent to topic and 
conversation.  His thoughts were logical, linear and goal 
directed, no suicidal or homicidal ideation, his insight and 
judgment were fair.  The Veteran was diagnosed with PTSD and 
assigned a GAF of 60.

In October 2009, the Veteran attended a Travel Board hearing and 
testified that he no longer "four-wheeled," or went to the 
woods.  He stated he slept most of the time.  He stated that if 
he heard any noise, he had to get up and see what it was and make 
sure nothing was going on.  He stopped attending church, the VFW, 
and he no longer belonged to the American Rifleman Association.  
The Veteran reported he had no close friends, that he was a 
"loner."  The Veteran reported no increase in nightmares, that 
once in a while he would have dreams.  He reported that he was 
isolating himself more, spending up to 20 hours in bed.  

In February 2010, the Veteran underwent a VA examination.  He 
denied persistent sadness, stating he "don't feel nothing."  He 
reported his sleep varied from 0-24 hours daily, "normal" was 
3-4 hours in a 24 hours period and that he could at times go 
several days without sleeping at all (the examiner noted that 
this was after reported references to sleep as one of his primary 
activities, such that the Veteran's report was highly 
inconsistent).  He reported that his irritability had been rare 
recently, but that he generally stayed social isolated.  He 
stated concentration and memory were "fair".  He denied 
homicidal or suicidal ideation.  He denied any major issues with 
guilt.

The Veteran reported that he lived alone and had been married 
three times, he stated he saw his ex-wife anywhere from several 
times weekly to once every few weeks.  

The Veteran reported that he just wanted to get away from 
everything and that he would go to Iraq in a "heartbeat."  He 
stated he had no close friends, having withdrawn from them 4-5 
years ago with no contact for 2-3 years, if not more.  He stated 
he stopped attending church approximately 4 years ago.  He stated 
he did not want to socialize, he would just rather be by himself.  
He reported that he spent his time "hanging" around the house.  
He also reported that he still went "four-wheeling" but not as 
often.  He reported he did his own yard work, but only once or 
twice a season, when the city "gets on me."  The Veteran stated 
he and his ex-wife got physically violent with one another "once 
in a while,"  and it was mutual, however he denied any such 
aggression in the last couple of years.  

The examiner stated the Veteran was clean, neatly groomed, and 
appropriately dressed.  His psychomotor activity and speech was 
unremarkable.  He was cooperative, friendly, relaxed, and 
attentive.  His affect was appropriate and full, and attention 
was intact.  He was oriented to person, time and place.  His 
thought process and content were unremarkable with no delusions 
or hallucinations.  The examiner stated the Veteran had 
inappropriate behavior such as relatively infrequent 
irritability.  The Veteran had no obsessive or ritualistic 
behavior, no panic attacks, no homicidal or suicidal thoughts, 
fair impulse control, no episodes of violence, and the ability to 
maintain minimum personal hygiene.

The examiner stated the Veteran made efforts to avoid thoughts, 
feelings, or conversations associated with his in-service trauma, 
had an inability to recall an important aspect of the trauma, a 
markedly diminished interest or participation in significant 
activities, feelings of detachment and estrangement from others, 
and a restricted range of affect.  The Veteran had difficulty 
falling or staying asleep, irritability or outbursts of anger, 
hypervigilance, and an exaggerated startle response.  He reported 
that his depressive symptoms seemed to have worsened somewhat in 
recent years.  

The Veteran reported that his retired in 2002 due to medical 
problems, primarily due to an infection in his leg.  The examiner 
diagnosed the Veteran with chronic PTSD and depressive disorder, 
not otherwise specified.  He assigned a GAF score of 60.  The 
examiner stated that the Veteran's GAFs from treatment providers 
had consistently been in the 55-60 range, reflecting moderate 
impairment.  

The examiner opined that the Veteran had moderate symptoms and 
functional impairment.  The examiner stated the Veteran remained 
employable from a mental health perspective, and that the Veteran 
might reasonably have moderate employment difficulty if otherwise 
able/inclined to work.  The examiner stated the depression may 
reasonably be viewed as secondary to the PTSD.  The examiner 
further stated there was no total occupational and social 
impairment due to PTSD symptoms.  

In a May 2010 VA outpatient treatment record, the Veteran 
reported that he slept well and lived alone.  He continued to 
isolate and wanted to keep it that way.  He reported that he was 
anticipating lung surgery soon for a nodule that may be 
cancerous.  The examiner stated the Veteran was alert and 
oriented, pleasant and cooperative, casually dressed, marginally 
groomed, with speech of a normal rate and volume.  His affect was 
congruent to topic and conversation.  His thoughts were logical, 
linear and goal directed, with no suicidal or homicidal ideation, 
and his insight and judgment were fair.  The Veteran was 
diagnosed with PTSD and assigned a GAF of 60.

In an August 2010 VA outpatient treatment record, the Veteran 
reported that he was sleeping well and his mood was stable.  The 
examiner noted the Veteran was alert and oriented, pleasant and 
cooperative, casually dressed and marginally groomed with speech 
of a normal rate and volume.  His affect was congruent to topic 
and conversation, thoughts logical, linear and goal directed.  
There were no suicidal or homicidal ideations, insight and 
judgment were fair.  The Veteran was diagnosed with PTSD and 
assigned a GAF of 60.

Analysis

The Veteran was granted service connection for PTSD in a 
September 1999 rating decision, which initially assigned a 10 
percent disability evaluation.  Subsequent rating decisions in 
December 1999 increased the initial disability rating to 30 
percent and a March 2008 DRO decision further increased the 
Veteran's initial disability evaluation to 50 percent.  The 
Veteran contends that a higher evaluation is warranted.

Based on the Veteran's statements, along with statements from the 
Veteran's former wife, along with medical evidence of record, 
weighing these findings together, the Board finds that the 
Veteran's disability most closely approximates the criteria for a 
70 percent rating and no higher. 

VA medical examiners report the Veteran has chronic PTSD.  In 
June 1999, the Veteran reported having fantasies of retaliation 
and destruction, alienation, low self esteem, problems with 
intimate relationships, emotional distance from his children, ex-
wife and others, and self-punishing patterns of behavior.  The 
Veteran reported feelings of detachment and estrangement from 
others, restricted range of affect, and hypervigilance.  VA 
examiners noted the Veteran was depressed, neglected his personal 
appearance and hygiene, and was isolated.  In a March 2009 
written statement, the Veteran's former spouse reported he 
experienced mood swings, suicidal tendencies, and had been 
violent with her in the past.  

In light of the rating criteria, the overall evidence supports a 
schedular rating of 70 percent for PTSD.  The Veteran has 
deficiencies in most of the areas required for an increased 
rating, to include suicidal ideation; obsessional rituals which 
interfere with routine actives; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.  

A higher rating is not warranted in this matter as the Veteran 
has not shown total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name. 

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria for a 
70 percent rating for the entire appellate period.  38 C.F.R. 
§ 4.7; See Fenderson, 12 Vet. App. at 126. 

Extra-Schedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2009).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required. Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing 
norms" (which include marked interference with employment and 
frequent periods of hospitalization).

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected PTSD reasonably describes his 
disability levels and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability evaluation of 70 percent for 
PTSD is granted.





REMAND

The RO denied the Veteran's claim for TDIU in a June 2004 rating 
decision. Although no notice of disagreement has been submitted, 
the Court has held that TDIU is an element of all appeals of an 
initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Hence, the issue of entitlement to TDIU is before the Board as 
part of the appeal of the initial rating for PTSD.

The Court has held that a TDIU is an element of all claims for an 
increased rating and higher initial rating. Rice v. Shinseki, 22 
Vet. App. 447 (2009). The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that entitlement to a 
TDIU is raised where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability. Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. 
Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred 
claim for a TDIU is raised as part of an increased rating claim 
only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him. 38 C.F.R. § 4.16(a) (2010). Marginal employment shall not be 
considered substantially gainful employment. Id.

The Veteran reported that he last worked in 2001, and attributed 
his unemployment to a number of different factors, including 
PTSD.  Social Security records indicate that the Veteran was 
considered disabled primarily due to a back disorder and 
secondarily due to an affective disorder.

Given the evidence of a medical disability, the claim for the 
highest possible rating, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson and Rice.

The Veteran is currently service-connected for PTSD, tinnitus, 
and bilateral hearing loss.

The Court has held that in the case of a claim for a TDIU, the 
duty to assist requires that VA obtain an examination that 
includes an opinion on what effect the appellant's service-
connected disabilities has on his ability to work. Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994). While the February 2010 VA 
examination report provided some information in this regard, it 
did not yield an explicit opinion as to whether the Veteran's 
service connected disabilities alone, would be sufficient to 
preclude gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to
determine whether his service-connected 
disabilities prevent him from obtaining and 
keeping employment for which his education 
and occupational experience would otherwise 
qualify him.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected in 
the completed examination report or in an 
addendum.

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disabilities (PTSD, 
tinnitus, and bilateral hearing loss) would 
be sufficient to preclude him from obtaining 
or retaining gainful employment for which his 
education and occupational experience would 
otherwise qualify him.

The examiner should provide a rationale for 
this opinion. If unable to provide an opinion 
without resort to speculation, he or she 
should explain why this is so and what, if 
any, additional evidence would be necessary 
before an opinion could be rendered. 

The examiner is advised that the Veteran is 
competent to report his symptoms and history 
and such reports must be considered in 
formulating any opinions.

2.	The agency of original jurisdiction should 
review the
examination reports to ensure that they 
contain the information requested in this 
remand and are otherwise complete.

3.	 If any benefit on appeal remains denied, 
issue a
supplemental statement of the case. 
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


